Case 1:18-cv-03263-SEB-TAB Document 63 Filed 05/21/20 Page 1 of 21 PageID #: 615




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION

BMO HARRIS BANK N.A.,                              )
                                                   )
                            Plaintiff,             )
                                                   )
                       v.                          )     No. 1:18-cv-03263-SEB-TAB
                                                   )
SALIN BANK AND TRUST COMPANY,                      )
                                                   )
                            Defendant.             )

  ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

        On October 23, 2018, Plaintiff BMO Harris Bank B.A. ("BMO Harris") initiated

 this diversity suit asserting state and common law claims for unjust enrichment (common

 law), conversion (common law), and replevin (state law). [Dkt. 1]. Now before the Court

 is Defendant Salin Bank and Trust’s ("Salin") Motion for Summary Judgment, pursuant

 to Federal Rule of Civil Procedure 56. [Dkt. 42]. For the reasons set forth herein, we

 grant Salin’s Motion for Summary Judgment.

                                         Background

        We assume that it is not common in the field of banking for a bank to mistakenly

 transfer a large sum of money to another bank who happens to have its own legitimate

 claim to those funds. But that is precisely what the parties tell us happened here. The

 facts giving rise to this litigation explain how this situation occurred and, happily for our

 purposes, are straightforward and generally undisputed.

        In November 2016, BMO Harris, a national banking organization, executed a loan

 agreement with its customer, North & Maple, LLC ("North & Maple"), for a construction
                                               1
Case 1:18-cv-03263-SEB-TAB Document 63 Filed 05/21/20 Page 2 of 21 PageID #: 616




 project, on which Midwest Form Constructors, LLC ("Midwest") served as the general

 contractor. [Dkt. 45, at 3; Dkt. 53, at 6]. Midwest maintained a bank account and

 borrowing relationship with Defendant Salin. [Dkt. 45, at 2; Dkt. 53, at 6].

        At the direction of North & Maple, BMO Harris repeatedly funded advances from

 the North & Maple loan to Midwest’s account at Salin for the benefit of North & Maple.

 [Dkt. 45, at 3; Dkt. 53, at 6]. The advances were to be used for the completion of North &

 Maple’s construction project; they were not furnished for Midwest’s individual benefit,

 debts, or other obligations. [Dkt. 53, at 6]. Notwithstanding the purpose of these

 advances, Midwest had granted to Salin the right to set off funds from Midwest’s account

 if and when Midwest was in default under its lending contract with Salin. [Dkt. 45, at 2].

        Sometime in the late-2016 or early-2017, Salin became aware that Midwest’s

 financial condition was deteriorating which eventually led Midwest to “wind down

 business.” [Dkt. 45, at 2; Dkt. 53, at 3]. Nonetheless, Midwest continued receiving wire

 transfers into its operating account at Salin, and it informed Salin that it should anticipate

 continued deposits into this account. [Dkt. 45, at 2-3].

        On March 12, 2018, Midwest and North & Maple directed BMO Harris not to

 advance further loan proceeds to Midwest. Instead, BMO Harris was instructed to

 transfer all future proceeds to the agent of Midwest’s bonding company, Atlas Funds

 Control, LLC (“Atlas”) at a different bank. [Dkt. 53, at 6]. At all relevant times, Salin

 was neither aware of nor privy to this agreement between Midwest, North & Maple, and

 BMO Harris. [Dkt. 45, at 4].



                                               2
Case 1:18-cv-03263-SEB-TAB Document 63 Filed 05/21/20 Page 3 of 21 PageID #: 617




        On March 21, 2018, BMO Harris received directions from North & Maple to wire

 loan proceeds in the amount of $1,199,443.07 to Atlas. [Dkt. 53, at 6]. BMO Harris,

 utilizing the Federal Reserve Wire Transfer Network ("Fedwire"), initiated the wire

 transfer in the requested amount on March 23, 2018; however, it mistakenly wired the

 funds to Midwest’s account at Salin. [Dkt. 53, at 6]. Salin’s wire room received the

 incoming wire transfer through Fedwire on March 23, 2018 at 2:57 p.m. A representative

 of Salin utilized Salin’s computerized core processor system to credit Midwest’s account

 with the wire transfer proceeds, effective at 3:19 p.m. that same day. [Dkt. 45, at 4]. Prior

 to this wire transfer, seven other transfers originating from BMO Harris on behalf of

 North & Maple were also made to Midwest's account at Salin, totaling over

 $2,405,371.00.

        The morning of the next business day, Monday, March 26, 2018, Salin’s Vice

 President Workout Officer William Keeney reviewed Midwest’s account and realized it

 had a positive balance resulting from the wire transfer proceeds. [Dkt. 45, at 4]. Mr.

 Keeney and John Frieburg, Salin’s Executive Vice President Credit Officer, decided that

 Salin would set off the available funds in Midwest’s account to partially pay down

 Midwest’s indebtedness to Salin, pursuant to the contractual set-off authority granted to

 Salin by virtue of its lending relationship with Midwest. [Dkt. 45, at 4]. Consistent with

 this decision, Salin states that it had completed the set off by 12:08 p.m. on March 26,




                                               3
Case 1:18-cv-03263-SEB-TAB Document 63 Filed 05/21/20 Page 4 of 21 PageID #: 618




 2018, after withdrawing the funds in Midwest’s account and placing them into an account

 managed by Salin. 1 [Dkt. 45, at 4; Dkt. 53, at 7].

        At 5:04 p.m. on March 26, 2018, after realizing its mistake, BMO Harris issued an

 "urgent recall of funds" message via the Fedwire system. Salin received the message the

 following business day, Tuesday, March, 27, 2018. 2 [Dkt. 45, at 5; Dkt. 53, at 7], but

 Salin denied the request to return, informing BMO Harris that the funds were unavailable

 because the set-off had been completed the day before. [Dkt. 45, at 6]. The parties did not

 otherwise communicate regarding the wire transfer prior to the initiation of this litigation.

        Though the parties generally do not contest this account of the sequence of events,

 BMO Harris maintains that a genuine issue of material fact exists with respect to whether

 Salin knew or should have known that the wire transfer was in error at the time it

 accepted the funds and completed its set-off. Salin denies having had any such

 knowledge.

        On October 23, 2018, BMO Harris brought suit against Salin demanding the return

 of the funds inadvertently transferred on March 23, 2018 (the "Funds").




 1
   BMO Harris counters that, while the "effective date" of the credit is March 26, 2018, this date
 may not reflect when the credit actually was established. Rather, BMO Harris asserts that Mr.
 Frieburg’s deposition testimony indicates that the funds were physically credited at a later date
 but back-dated to March 26, 2018. Salin rejects this interpretation of Mr. Frieburg's testimony
 and asserts that there is no evidence indicating that the effective date inaccurately represents
 when the set-off occurred. As will be discussed herein, this dispute, which relates to Salin's
 knowledge at the time of the set-off, is immaterial to our holding, as are various other facts BMO
 Harris has advanced to argue that Salin knew the transfer was in error.
 2
   Salin's statutorily-allowed daily cut-off time for its funds transfer business is 4:00 p.m. [Dkt.
 45, at 5].
                                                 4
Case 1:18-cv-03263-SEB-TAB Document 63 Filed 05/21/20 Page 5 of 21 PageID #: 619




                                            Analysis

    I.       Standard of Review

          Summary judgment is appropriate where there are no genuine disputes of material

 fact and the movant is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a);

 Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986). A court must grant a motion for

 summary judgment if it appears that no reasonable trier of fact could find in favor of the

 nonmovant on the basis of the designated admissible evidence. Anderson v. Liberty

 Lobby, Inc., 477 U.S. 242, 247-48 (1986). We neither weigh the evidence nor evaluate

 the credibility of witnesses, id. at 255, but view the facts and the reasonable inferences

 flowing from them in the light most favorable to the nonmovant. McConnell v. McKillip,

 573 F. Supp. 2d 1090, 1097 (S.D. Ind. 2008).

    II.      Discussion

          The parties agree that Indiana law governs the resolution of this dispute.

    A. Article 4A of the UCC Does Not Preempt BMO Harris’s Alleged State and
       Common Law Claims

          Salin first argues that it is entitled to summary judgment on the grounds that

 Article 4A of Indiana’s Uniform Commercial Code provides the exclusive source of

 rights and remedies for all financial institutions participating in the nation’s wire transfer

 system. According to Salin, Article 4A—which favors Salin's retention of the Funds—

 preempts any and all state and common law claims related to the disputed wire transfer.

          We need not engage in an exhaustive discussion of Salin's arguments on this issue

 as it previously was asserted as the basis for its Motion for Judgment on the Pleadings,


                                                5
Case 1:18-cv-03263-SEB-TAB Document 63 Filed 05/21/20 Page 6 of 21 PageID #: 620




 which we denied on March 2, 2020. [Dkt. 60]. In our Order denying Salin’s request for

 judgment on the pleadings, we conducted a thorough review of the limited body of case

 law available to guide our decision on whether and to what extent Article 4A preempts

 state and common law claims such as the ones presented here. We found guidance in the

 general principles put forth by those courts, both within and outside our Circuit, whose

 decisions we determined to be consistent with the provisions and purposes of Article 4A.

 We wrote there:

        As the Southern District of New York explained, "[P]arties whose conflict arises
        out of a funds transfer should look first and foremost to Article 4A for guidance in
        bringing and resolving their claims[.]" Sheerbonnet, Ltd. v. Am. Exp. Bank, Ltd.,
        951 F. Supp. 403, 407 (S.D.N.Y. 1995), as amended (May 1, 1996). If a situation
        is unequivocally covered by particular provisions in Article 4A, then it is beyond
        debate that Article 4A governs exclusively. See id.; Fitts v. AmSouth Bank, 917
        So. 2d 818, 824 (Ala. 2005). However, courts should not interpret this directive to
        mean that Article 4A has "completely eclipsed" the applicability of common law
        in the area of funds transfers. Sheerbonnet, 951 F. Supp. at 407 (Article 4A “does
        not establish a legislative intent to preclude any and all funds transfer actions not
        based on Article 4A”); Regions Bank v. Provident Bank, Inc., 345 F.3d 1267, 1275
        (11th Cir. 2003) (holding that Article 4A did not preempt common law claims
        when the UCC was "silent" as to the factual scenario alleged); see also Cmty.
        Bank, 966 F. Supp. at 788 (quoting Sheerbonnet with approval). Rather,
        preemption likely does not foreclose common law claims related to funds transfers
        when the disputed "conduct or factual scenario is not addressed squarely by the
        provisions of [Article 4A]." Consorcio, 2012 WL 13019678, at *3; Regions, 345
        F. 3d at 1275.
        The standards espoused in these cases accurately reflect the legislative intent of
        Article 4A such that Article 4A clearly does place restraints on plaintiffs like
        BMO Harris but only when they resort to principles of law or equity outside of
        Article 4A to establish rights, duties, or liabilities that are plainly contemplated by,
        and thus inconsistent with, the provisions therein. Accordingly, we reject Salin’s
        contention that Article 4A "provides the exclusive source of rights and remedies
        for all financial institutions participating in the nation’s wire transfer system," no
        matter the factual circumstances. Instead, in deciding whether BMO Harris’s
        common law claims are preempted by the UCC, we must determine whether the


                                               6
Case 1:18-cv-03263-SEB-TAB Document 63 Filed 05/21/20 Page 7 of 21 PageID #: 621




        allegations in the Complaint are "squarely" contemplated by Article 4A.
        Consorcio, 2012 WL 13019678, at *3.

        [Dkt. 60, at 9-10]. As BMO Harris has argued, its claims—which are premised on

 a beneficiary bank accepting wired funds with the actual or constructive knowledge that

 the transfer was done in error—are not squarely contemplated by Article 4A. We agreed

 in our prior order, finding BMO Harris’s position to be consistent with those few courts

 who had confronted this precise question. [Id. at 13]. We noted, however, that "[w]hether

 BMO Harris has sufficient evidence of Salin’s knowledge at the time of its complained-

 of actions—on which the Complaint’s capacity to live outside of Article 4A hinges—or

 whether BMO Harris can prevail on the merits of its common law claims are questions

 reserved for another day." [Id. at 14].

        That day has now come. Even so, we need not address whether Salin acted with

 actual or constructive knowledge at the time of the complained-of actions; even if Salin

 had been fully apprised that the wire transfer was in error at the time it accepted and set

 off the Funds, Salin is entitled to summary judgment on the claims brought against it.

    B. BMO Harris's State and Common Law Claims Fail as a Matter of Law

        At the heart of the parties' dispute on the merits is the issue of whether BMO

 Harris can succeed in establishing any right to restitution of the Funds, which did not

 belong to BMO Harris but to its customer, North & Maple. Even if BMO Harris's

 Complaint is not preempted by Article 4A, Salin insists that each cause of action is

 defeated by the fact that BMO Harris, who was not the owner of the Funds, does not

 qualify as a "real party in interest."


                                               7
Case 1:18-cv-03263-SEB-TAB Document 63 Filed 05/21/20 Page 8 of 21 PageID #: 622




        Salin first addresses BMO Harris’s claim of replevin. [Dkt. 45, 17-18]. In Indiana,

 replevin is a "statutory remedy designed to allow one to recover possession of property

 wrongfully held or detained as well as any damages incidental to the detention." Dawson

 v. Fifth Third Bank, 965 N.E.2d 730, 735 (Ind. Ct. App. 2012). See also Ind. Code § 32–

 35–2–1 (providing that where property is wrongfully taken or unlawfully detained from

 the owner or person claiming possession of the property, the owner or claimant may

 bring an action for possession of the property). To succeed on a claim for replevin under

 Indiana law, the plaintiff must establish three elements: title or right to possession,

 unlawful detention, and the defendant's wrongful possession. Shanehsaz v. Johnson, 259

 F. Supp. 3d 894, 899, 2017 WL 1354849 (S.D. Ind. 2017). "The plaintiff must prove his

 right to possession on the strength of his own title, not merely the weakness of the

 defendant's title or right to possession." Id. (quoting United Farm Family Mut. Ins. Co. v.

 Michalski, 814 N.E.2d 1060, 1066 (Ind. Ct. App. 2004)).

        Here, BMO Harris's replevin claim, as pled in its Complaint, is based on

 allegations that it mistakenly wired the Funds to Midwest’s account at Salin, and that

 Salin knew or should have known it had an obligation to return these Funds to BMO

 Harris. [Compl. ¶¶ 22-24]. Salin argues that BMO Harris cannot establish the first

 element of replevin, that is, title to or right to possession of the Funds. As Salin explains,

 BMO Harris did not hold title to these Funds, which belonged exclusively to North &

 Maple until transferred to and accepted by Salin and then deposited into Midwest’s

 account.[Dkt. 45, at 17]. Thus, argues Salin, BMO Harris's replevin claim cannot survive

 summary judgment.

                                               8
Case 1:18-cv-03263-SEB-TAB Document 63 Filed 05/21/20 Page 9 of 21 PageID #: 623




        BMO Harris does not dispute that the Funds erroneously transferred were owned

 exclusively by North & Maple at the time of the wire transfer. Rather, for the first time,

 BMO Harris asserts that it is seeking recovery not of the funds wired on March 23, 2018,

 but of funds it subsequently transferred to Atlas, Midwest’s funds control agent.

 Specifically, BMO Harris now reveals in the course of its briefing in response to the

 motion for summary judgement that it issued a subsequent wire transfer, consisting of its

 own funds, to Atlas in an amount matching that of the inadvertent wire transfer. "It is

 these funds . . . that it now seeks to recover here," BMO Harris states. [Dkt. 53, at 19].

 Because this subsequent transfer consisted of its own funds, BMO Harris declares that it

 is "indisputably" a real party in interest, though it offers no legal authorities explaining

 how this is so. [Id.].

        In quick rejoinder, Salin asserts that BMO Harris's contention is flawed on several

 grounds. [Dkt. 54, at 10-12]. First, BMO Harris's Complaint never alleges that it issued a

 subsequent wire transfer, nor does BMO Harris plead that it was seeking to recover the

 funds transferred in this subsequent wire transfer. Rather, the Complaint carefully

 tethered each cause of action to the recovery of the funds that were mistakenly wired on

 March 23, 2018. Additionally, says Salin, BMO Harris never produced any records

 memorializing this subsequent transfer, though such records would surely have been

 responsive to Salin’s discovery requests. Moreover, BMO Harris cannot maintain a claim

 for replevin based on subsequently transferred funds that Salin has never detained nor

 possessed.



                                                9
Case 1:18-cv-03263-SEB-TAB Document 63 Filed 05/21/20 Page 10 of 21 PageID #: 624




         We agree with Salin on this issue, for several reasons, beginning with the fact that

  BMO Harris’s Complaint obviously does not contain any factual allegations related to a

  subsequent transfer of funds. As Salin has aptly summarized, BMO Harris’s Complaint is

  entirely based on its desire to recover the funds it inadvertently transferred and not some

  other transferred funds that BMO Harris has (suspiciously) omitted mention of (and

  apparently any discovery related thereto) until now. BMO Harris cannot use summary

  judgment briefing to recast its claims against Salin. See Smith v. Union Pac. R. Co., 474

  Fed. Appx. 478, 480 (7th Cir. 2012) (holding that the district court correctly disregarded

  the plaintiff’s argument raised in responsive briefing "because it differ[ed] from the

  account he pleaded, and he may not amend his complaint through the filing of a response

  brief"); Pirelli Armstrong Tire Corp. Retiree Med. Benefits Tr. v. Walgreen Co., 631 F.3d

  436, 448 (7th Cir. 2011) (finding that plaintiff’s efforts to present alternative claims for

  relief in response to a motion to dismiss "founder[ed] . . . because of the axiomatic rule

  that a plaintiff may not amend his complaint in his response brief.")

         Even if BMO Harris's replevin claim was based on the recovery of the funds

  subsequently wired to Atlas, it would still be unavailing. Replevin affords a remedy to

  those whose property is wrongfully detained by another. But here, Salin has not detained

  nor possessed the funds that BMO Harris now asserts it is seeking to recover, and BMO

  Harris has implicitly conceded that it did not have title to the funds initially transferred

  and retained by Salin. 3 Unresolved by BMO Harris are fundamental questions, such as:


  3
   As already noted, BMO Harris never disputes Salin's averment that the Funds were not BMO
  Harris's property "before, during, or after" the initial wire transfer. BMO Harris has conceded the
                                                  10
Case 1:18-cv-03263-SEB-TAB Document 63 Filed 05/21/20 Page 11 of 21 PageID #: 625




  how can Salin be wrongfully withholding funds that it never possessed, and why should

  BMO Harris be entitled to recover money that did not belong to it?4 Rather than confront

  the shortcomings of its case against Salin, BMO Harris boldly asserts that the

  "subsequent wire transfer defeats Salin’s argument[s]," 5 without designating any case law

  supporting a claim for replevin in these circumstances or otherwise addressing how its

  new theory comports with the elements of replevin. 6 Again, BMO Harris reverts to its

  assertion that there is a question of fact as to whether Salin's detention of the Funds was

  wrongful—but, as has now been made clear, these are not the funds for which BMO

  Harris seeks restitution.


  validity of Salin's arguments on this point by failing to respond. Bonte v. U.S. Bank, N.A., 624
  F.3d 461, 466 (7th Cir. 2010). BMO Harris relegates its discussion on this issue to a conclusory
  statement that its subsequent wire transfer entitles it to possess the Funds, but it sidesteps
  offering any legal authorities or analysis explaining how this is so.
  4
    BMO Harris has not cited, nor are we aware of, any cases where a bank that has erroneously
  transferred its client's funds has prevailed (or survived summary judgment) on claims seeking
  restitution absent an identifiable ownership or possessory interest in the funds, except in
  circumstances not presented here where the UCC explicitly authorizes the transferor bank to seek
  restitution. See In re Calumet Farm, Inc., 398 F.3d 555, 559 (6th Cir. 2005) ("[Section 4A-
  303(a)] authorizes a bank to seek restitution from the beneficiary of the excess payment if the
  bank committed an error in executing the payment order."); Qatar Nat. Bank v. Winmar, Inc.,
  650 F. Supp. 2d 1, 7 (D.D.C. 2009) ("According to these Regulations, also known as 'Regulation
  J,' a bank that mistakenly issues a duplicate order is 'entitled to recover from the beneficiary of
  the erroneous order the excess payment received to the extent allowed by the law governing
  mistake and restitution.'")
  5
    In its discussion of conversion, BMO Harris ever so subtly alludes to being a subrogee of its
  client but omits from its briefing any explicit or cogent argument to that effect. Moreover, it is
  unclear how the doctrine of subrogation, which “arises from the discharge of a debt and permits
  the party paying off a creditor to succeed to the credit’s rights in relation to the debt,” is
  applicable here. Bank of New York v. Nally, 820 N.E.2d 644, 651 (Ind. 2005). And, as Salin
  notes, "there is no evidence before the Court that North & Maple assigned any claim to the
  Funds it may have to BMO Harris."
  6
    BMO Harris also states, again without citation to any legal authorities, that there is a "genuine
  issue of material fact as to whether BMO Harris's right to the funds at issue is superior to Salin,"
  necessitating a trial on the replevin cause of action. But this argument lacks any support in the
  form of an explanation of what right BMO Harris actually possesses in or to the Funds.
                                                  11
Case 1:18-cv-03263-SEB-TAB Document 63 Filed 05/21/20 Page 12 of 21 PageID #: 626




         BMO Harris’s claim for civil conversion is similarly problematic. To prevail on

  this cause of action, BMO Harris must show that Salin knowingly and intentionally

  exerted unauthorized control over BMO Harris’s property. JET Credit Union v.

  Loudermilk, 879 N.E.2d 594, 597 (Ind. Ct. App. 2008). In its Complaint, BMO Harris

  alleges that Salin committed conversion when it knowingly exerted unauthorized control

  over the inadvertently transferred funds. But the funds transferred to and retained by

  Salin were not BMO Harris's property, Salin emphasizes again, mirroring the allegations

  actually pled in the Complaint.

         BMO Harris again advances its previously undisclosed averment in arguing that

  its subsequent funds transfer has placed its own property at issue. Assuming arguendo

  that this variation from what was specifically alleged in Complaint is a permissible basis

  on which to attempt to defeat summary judgment, BMO Harris still has not provided an

  explanation. BMO Harris continues to ignore the fact that Salin has not maintained any

  control over the funds it seeks to recover, i.e., those funds it wired to Atlas. BMO

  Harris's attempts to create a question of fact over whether Salin "knowingly" exerted

  unauthorized control over North & Maple's funds disregard this reality. [Dkt. 53, at 17-

  18]. Under no version of the uncontroverted facts can BMO Harris establish this essential

  element of its claim for conversion. Salin is thus entitled to summary judgment on the

  conversion theory of liability.

         Finally, we turn to BMO Harris’s unjust enrichment claim. "A person who has

  been unjustly enriched at the expense of another is required to make restitution to the

  other." Zoeller v. E. Chicago Second Century, Inc., 904 N.E.2d 213, 220 (Ind. 2009). "To

                                              12
Case 1:18-cv-03263-SEB-TAB Document 63 Filed 05/21/20 Page 13 of 21 PageID #: 627




  prevail on a claim of unjust enrichment, a claimant must establish that a measurable

  benefit has been conferred on the defendant under such circumstances that the

  defendant’s retention of the benefit without payment would be unjust." Id. Additionally,

  "a plaintiff must generally show that he rendered a benefit to the defendant at the

  defendant's express or implied request[.]" Reed v. Reid, 980 N.E.2d 277, 296 (Ind. 2012).

         BMO Harris's Complaint alleges that by mistakenly sending the wire transfer to

  Salin, it conferred upon Salin a measurable benefit in the amount of the wired funds. As

  with the other causes of actions, Salin first argues that BMO Harris has not rendered a

  measurable benefit to Salin because the Funds belonged to North & Maple, not BMO

  Harris. Additionally, says Salin, it never requested the bestowal of this benefit by BMO

  Harris. BMO Harris repeats the factual sequence in response to Salin's argument saying

  that it (BMO Harris) effectuated the erroneous wire transfer, that Salin accepted the

  Funds though it should have recognized the error, and that BMO Harris issued a

  subsequent wire transfer in the same amount to Atlas. Thus, argues BMO Harris, it would

  be unjust for Salin to retain the benefit of the initial, erroneous wire transfer. Salin

  counters again that it has received no measurable benefit from the funds that BMO Harris

  unilaterally decided to transfer to Atlas.

         Salin's reasoning is solid. BMO Harris has belatedly made clear in its summary

  judgment briefing that it is seeking to recover the second transfer of funds, those that it

  transferred to Atlas, not the funds transferred on March 23, 2018. Notwithstanding the

  procedural misstep in advancing an argument never pled in the Complaint, there is simply

  no indication that Salin received a measurable benefit from this subsequent transfer. And,

                                                13
Case 1:18-cv-03263-SEB-TAB Document 63 Filed 05/21/20 Page 14 of 21 PageID #: 628




  while BMO Harris may have decided to make North & Maple whole in what presumably

  was an attempt to mitigate its own liability, it apparently did not anticipate how this

  course of conduct would undermine any potential claim against Salin for unjust

  enrichment. The cornerstone principles of restitution in the context of unjust enrichment

  is the restoration of a party who, at its expense, conferred a benefit to another. See

  Restatement (First) of Restitution § 1 Unjust Enrichment (1937), comment a. 7 BMO

  Harris's initial wire transfer benefitted Salin at the expense of North & Maple; it therefore

  was North & Maple who would have been entitled to restoration. Further, BMO Harris

  has provided no response to Salin's argument that it never requested the benefit

  conferred, 8 which silence we take as a concession. Accordingly, BMO Harris's unjust

  enrichment claim against Salin fails.

         BMO Harris has thus failed to overcome Salin’s legal arguments based on its lack

  of evidence supporting the essential elements of its claims. While BMO Harris maintains

  that there are genuine issues of material fact with respect to Salin's knowledge, "there can

  be no genuine issue of material fact [where] a complete failure of proof concerning an


  7
    The Restatement (First) of Restitution § 1 and its commentary are routinely applied
  affirmatively by Indiana courts. See generally Zoeller, 904 N.E.2d at 220; Bayh v. Sonnenburg,
  573 N.E.2d 398, 408 (Ind. 1991); Ralph L. Shirmeyer, Inc. v. Indiana Revenue Bd., 229 Ind. 586,
  595, 99 N.E.2d 847, 851 (1951); St. Mary's Med. Ctr., Inc. v. United Farm Bureau Family Life
  Ins. Co., 624 N.E.2d 939, 941 (Ind. Ct. App. 1993).
  8
    Some exception does exist to this general rule requiring that the benefit be at the beneficiary's
  request. For example, a plaintiff may prevail on an unjust enrichment claim where a third party
  has conferred a benefit on the defendant in respect of property that belonged to the plaintiff
  without the defendant having had requested the benefit. BloomBank v. United Fid. Bank F.S.B.,
  113 N.E.3d 708, 729 (Ind. Ct. App. 2018), trans. denied, 123 N.E.3d 129 (Ind. 2019) (collecting
  cases). However, BMO Harris has not argued that such circumstances exist here nor could it. If
  anything, this line of cases would enable North & Maple to bring an unjust enrichment against
  Salin, even though Salin had not requested the benefit.
                                                  14
Case 1:18-cv-03263-SEB-TAB Document 63 Filed 05/21/20 Page 15 of 21 PageID #: 629




  essential element of the nonmoving party’s case necessarily renders all other facts

  immaterial." Hottenroth v. Vill. of Slinger, 388 F.3d 1015, 1027 (7th Cir. 2004) (internal

  quotations omitted).

     C. The "Discharge for Value" Rule Does Not Save BMO Harris's Claims

         Though it does not breathe life into its failed claims, for the sake of thoroughness,

  we shall address BMO Harris's insistence that a concept known as the "discharge for

  value" rule entitles it to repayment of the Funds, or at least gives its claims enough

  viability to survive summary judgment.

         The discharge for value rule originates from section 14 of the Restatement (First)

  of Restitution (1937), which sets out:

         A creditor of another or one having a lien on another's property who has received
         from a third person any benefit in discharge of the debt or lien, is under no duty to
         make restitution therefor, although the discharge was given by mistake of the
         transferor as to his interests or duties, if the transferee made no misrepresentation
         and did not have notice of the transferor's mistake.

         In its simplest terms, the discharge for value rule (sometimes regarded as the

  innocent third party creditor exception) allows a creditor to escape restitution where he

  has mistakenly received funds that discharged a debt owed to him so long as he was

  unaware of the transferor's error. Banque Worms v. BankAmerica Int'l, 570 N.E.2d 189,

  192 (N.Y. 1991). See also Gen. Elec. Capital Corp. v. Cent. Bank, 49 F.3d 280, 284 (7th

  Cir. 1995). The rule provides an equitable exception to common law rules allowing for

  restitution in order to place the loss "on the [party] who created the situation and was in

  the best position to avoid it." Lincoln Nat. Life Ins. Co. v. Brown Sch., Inc., 757 S.W.2d

  411, 415 (Tex. App. 1988); see also St. Mary's Med. Ctr., Inc. v. United Farm Bureau

                                               15
Case 1:18-cv-03263-SEB-TAB Document 63 Filed 05/21/20 Page 16 of 21 PageID #: 630




  Family Life Ins. Co., 624 N.E.2d 939, 945 (Ind. Ct. App. 1993) (holding that innocent

  third party creditors are not unjustly enriched and thus need not pay restitution).

         BMO Harris asserts that those courts that have addressed the issues presented here

  have applied the discharge for value rule to determine who is entitled to funds mistakenly

  transferred. Pursuant to this rule, BMO Harris maintains that the Funds "must be returned

  to it if Salin knew or should have known that BMO Harris sent the wire in error." [Dkt.

  53, at 13].

         As a preliminary matter, BMO Harris's summarization of its proffered case law

  misstates the actual holdings of those cases. Several of the cases cited by BMO Harris

  hold merely that common law causes of action may be pursued when Article 4A is silent

  as to how factual circumstances, such as those present here, should be resolved. See

  Regions Bank, 345 F.3d at 1279; Consorcio, 2012 WL 13019678, at *4 (N.D. Tex. July

  12, 2012); Sheerbonnet, Ltd. v. Am. Exp. Bank, Ltd., 951 F. Supp. at 410; Schlegel v.

  Bank of Am, 628 S.E. 2d 362 (Va. 2006). Many of BMO Harris's cases do not address the

  discharge for value rule at all, see Regions Bank, 345 F.3d at 1279; Consorcio, 2012 WL

  13019678, at *4; Schlegel, 628 S.E. 2d at 362, while others acknowledge the rule's

  existence but stop short of actually applying it. Sheerbonnet, 951 F. Supp. at 410; In re

  Awal Bank, 455 BR 73, 93 (Bankr. S.D.N.Y. 2011). Clearly, these cases do not establish

  that the knowledge of the recipient is determinative of who is entitled to mistakenly

  transferred funds. Rather, these cases teach that the Court must look to the relevant

  jurisdiction's principles of restitution when adjudicating disputes such as the one before

  us.

                                               16
Case 1:18-cv-03263-SEB-TAB Document 63 Filed 05/21/20 Page 17 of 21 PageID #: 631




         Moreover, a careful review of those few cases in which courts have affirmed or

  applied the discharge for value rule discloses that they do not support the application of

  that rule here in the manner requested by BMO Harris. In fact, what BMO Harris

  requests is in contravention of the rule properly interpreted and applied. 9

         At its core, the discharge for value rule is widely regarded and most easily applied

  as an affirmative defense, presupposing the validity of the claimant's causes of action. 10

  In re Calumet Farm, Inc., 398 F.3d 555 (6th Cir. 2005); Banca Commerciale Italiana,

  New York Branch v. N. Tr. Int'l Banking Corp., 160 F.3d 90, 94 (2d Cir. 1998); Qatar

  Nat. Bank v. Winmar, Inc., 650 F. Supp. 2d 1, 8 (D.D.C. 2009); NBase Commc'ns, Inc. v.

  Am. Nat. Bank & Tr. Co. of Chicago, 8 F. Supp. 2d 1071, 1073 (N.D. Ill. 1998); In re

  Awal Bank, BSC, 455 B.R. at 93; Credit Lyonnais New York Branch v. Koval, 745 So. 2d

  837, 839 (Miss. 1999). 11

         In all cases identified by the parties as borne out by the Court's own research, it is

  a doctrine that may be invoked by the creditor/transferee to rebut restitution. See

  generally id.; See also Gen. Elec. Capital Corp. v. Cent. Bank, 49 F.3d at 280; Banque

  Worms, 570 N.E.2d at 189; St. Mary's Med. Ctr., Inc., 624 N.E.2d at 941(holding that the



  9
    The parties dispute whether Indiana has adopted (or would adopt) the discharge for value in the
  context of wire transfers. For the sake of argument only, we assume that the Indiana Supreme
  Court would apply the discharge for value rule to wire transfers if presented with the
  opportunity.
  10
     The most updated restatement classifies it as a defense. Restatement (Third) of Restitution §
  67 (2019).
  11
     In less common scenarios, creditors have successfully invoked the discharge for value rule
  when they have mistakenly received funds to which they are entitled, but where the bank
  managing their accounts reverses the error without the creditor's consent. Such is not the case
  here. See Gen. Elec. Capital Corp., 49 F.3d at 282; Banque Worms, 570 N.E.2d at 189.
                                                 17
Case 1:18-cv-03263-SEB-TAB Document 63 Filed 05/21/20 Page 18 of 21 PageID #: 632




  innocent third party creditor doctrine served as exception to common law rule of

  restitution in mistake of fact cases). Relevant case law simply does not support applying

  the rule as a stand-alone determinative rule, as BMO Harris seeks to do here. Indeed, its

  averment that the Funds "must be returned if Salin knew or should have known that BMO

  Harris sent the wire transfer in error" reverses the actual rule, which would relieve Salin

  of any duty otherwise imposed upon it by common law to return the funds if it did not

  know of the error. This distinction may seem slight, but its impact is significant. By way

  of example, if the discharge for value rule were applied here in accordance with BMO

  Harris's view, a party could receive restitution regardless of whether and to what degree

  its claims flounder on the merits. In contrast, properly applied, the rule here would be

  invoked at the behest of Salin, who, if facing meritorious replevin or unjust enrichment or

  conversion claims against it, could attempt to resist restitution by invoking the discharge

  for value defense. Of course, Salin is not required to avail itself of the benefits of this rule

  when BMO Harris's claims fail on their merits.

     D. Salin's Internal Procedures Do Not Give Rise to a Cause of Action

         Before concluding our legal analysis, we shall address the final contention by

  BMO Harris, that is, that Salin failed to follow its internal protocols related to wire

  transfers when it accepted the Funds. BMO Harris maintains that Salin's internal

  procedures require that the beneficiary's name match the account number in the wire

  transmittal; otherwise, the funds should be returned. Because the wire transfer at issue

  identified North & Maple as the beneficiary, while the account number was that for

  Midwest, the Funds should not have been accepted, says BMO Harris. This argument

                                                18
Case 1:18-cv-03263-SEB-TAB Document 63 Filed 05/21/20 Page 19 of 21 PageID #: 633




  requires little by way of discussion by us. BMO Harris has anchored this theory to no

  cited legal authorities. In addition to its other arguments, Salin has correctly argued that

  its internal policies do not give rise to any independent cause of action against it.

  Interactive Intelligence, Inc. v. KeyCorp, 2007 WL 3171438, at *2 (S.D. Ind. Oct. 26,

  2007), aff'd, 546 F.3d 897, 2008 WL 4682516 (7th Cir. 2008) ("A company's manual

  does not create a separate standard of care . . . This is not the law."). We agree. No

  relief flows to BMO Harris based on this theory.

     E. Attorney's Fees

         Salin briefly asserts that it is entitled to attorney's fees pursuant to Ind. Code § 34-

  52-1-1, which permits the Court to award costs and fees to the prevailing party if the

  losing party brought a claim or defense that was frivolous, unreasonable, or groundless.

  The bases for fees contemplated in this statute—frivolity, unreasonableness, and

  groundlessness—denote distinct grounds by which a party may seek fees, each of which

  comes with its own standard of review. However, Salin has not identified the specific

  basis on which it seeks attorney's fees, even though such identification (and

  accompanying argumentation) is required for the Court to determine whether an award of

  fees is appropriate here. See Staff Source, LLC v. Wallace, 2020 WL 1233697, at *9 (Ind.

  Ct. App. Mar. 13, 2020); Campbell v. Fed. Home Loan Mortgage Corp., No. 1:07–cv–

  1428–TAB–LJM, 2009 WL 395207, at *6 (S.D. Ind. Feb. 13, 2009) (nothing that

  standard for recovery of attorney's fees under § 34-52-1-1 is "high," and "[t]he fact that

  Plaintiffs' arguments against these Defendants failed, or even were not particularly

  persuasive, does not mean that an award of fees is appropriate."). Additionally, Federal

                                                19
Case 1:18-cv-03263-SEB-TAB Document 63 Filed 05/21/20 Page 20 of 21 PageID #: 634




  Rule of Civil Procedure 54(d)(2) and our Local Rule 54-1(a) require a request for

  attorney's fees to be made by motion after judgment. Tovar Snow Professionals v. All

  Seasons Gen. Contracting, LLC, No. 1:15-cv-00200-DML-TWP 2017 WL 2960267, at

  *11 (S.D. Ind. July 11, 2017). Accordingly, we deny Salin's request for attorney's fees at

  this time.

                                        CONCLUSION

         Defendant's Motion for Summary Judgment [Dkt. 42] is granted. Defendant's

  request for attorney's fees is denied without prejudice to its refiling in proper form within

  30 days following the entry of this order. Final judgment shall enter by separate

  document at a subsequent date, depending on the resolution of the attorney fees request.

         IT IS SO ORDERED.


         Date:        5/21/2020                     _______________________________
                                                     SARAH EVANS BARKER, JUDGE
                                                     United States District Court
                                                     Southern District of Indiana


  Distribution:

  Jacob V. Bradley
  QUARLES & BRADY LLP (Indianapolis)
  jacob.bradley@quarles.com

  Darren Andrew Craig
  FROST BROWN TODD LLC (Indianapolis)
  dcraig@fbtlaw.com

  Lucy Renee Dollens
  QUARLES & BRADY LLP (Indianapolis)
  lucy.dollens@quarles.com


                                               20
Case 1:18-cv-03263-SEB-TAB Document 63 Filed 05/21/20 Page 21 of 21 PageID #: 635




  William T. Repasky
  FROST BROWN TODD LLC (Louisville)
  brepasky@fbtlaw.com

  Emily Schmale
  FROST BROWN TODD LLC (Indianapolis)
  eschmale@fbtlaw.com




                                       21
